         Case 1:18-cv-00681-RJL Document 153 Filed 02/11/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AARON RICH
                               Plaintiff,

       v.                                              Civil Action No. 1:18-cv-00681-RJL

                                                               Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                               Defendants.


           MALIA ZIMMERMAN AND FOX NEWS NETWORK, LLC’S
     OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE SURREPLY

       Plaintiff presents no viable reason justifying the filing of a surreply in this matter. His

motion for leave should be denied.

       1.      The Local Civil Rules of this Court do not provide for the filing of a surreply, see

Local Civil Rule 7, and “surreplies are generally disfavored,” Crummey v. Soc. Sec. Admin., 794

F. Supp. 2d 46, 62 (D.D.C. 2011), aff’d, No. 11-5231, 2012 WL 556317 (D.C. Cir. Feb. 6, 2012).

A surreply is only permitted if a party is “unable to address matters raised for the first time in the

[movant’s] reply brief.” Bigwood v. United States Dep’t of Def., 132 F. Supp. 3d 124, 154

(D.D.C. 2015) (citation omitted). To meet this standard, the matters covered by the reply “must

truly be new.” Id. (emphasis added). Arguments in a reply are not “truly” new when they are

“neither novel nor unexpected.” Id. A surreply is not warranted where “the [movant’s] reply

does not expand the scope of the issues presented” but instead “fall[s] within the scope of the

matters [the non-movant] raised in opposition.” Id. (internal quotation marks omitted) (denying

leave to file a surreply because the movant’s argument that the court should disregard the non-
          Case 1:18-cv-00681-RJL Document 153 Filed 02/11/20 Page 2 of 7



movant’s declaration was “a direct response to plaintiff’s introduction of [that] declaration . . . in

his opposition brief”). A non-movant may not use a surreply to “rehash[] arguments that have

already been raised and briefed by the parties” or “bolster arguments already made in [the]

opposition brief.” Id. (disapproving of “plaintiff’s attempt to ‘get the last word’” through request

for a surreply).

        2.         Here, Malia Zimmerman and Fox News filed a Joint Motion for a Protective

Order Barring Deposition (Doc. 114) in which they explained the grounds upon which the Court

should bar Plaintiff from taking Ms. Zimmerman’s deposition—namely, that all of the testimony

Plaintiff seeks is protected by First Amendment and New York newsgathering privileges, neither

of which Plaintiff can overcome. Plaintiff filed his opposition, describing certain categories of

information that he seeks and arguing that they either do not fall within the privileges or that he

nonetheless can overcome those privileges. (Doc. 138). Ms. Zimmerman and Fox News then

filed a reply, responding directly to the arguments and authorities that Plaintiff raised in his

opposition with respect to each of the categories. (Doc. 150).

        3.         Plaintiff’s motion demonstrates he does not seek to address any “truly” new

matters, but rather to improperly “bolster arguments already made” in his opposition brief and

“get the last word.” See Bigwood, 132 F. Supp. 3d at 154. He seeks to address Ms. Zimmerman

and Fox News’s arguments that were made in response to Plaintiff’s opposition—including

relating to (1) whether Mr. Butowsky was a source for Ms. Zimmerman’s reporting, (2) whether

Ms. Zimmerman waived the newsgathering privileges by disclosing information to this source,

and (3) whether Ms. Zimmerman’s post-publication conversations with Mr. Butowsky and Mr.

Couch are protected by the privileges. (Doc. 152 at 3). None of these arguments are “novel [or]

unexpected.” See Bigwood, 132 F. Supp. 3d at 154. To the contrary, Ms. Zimmerman and Fox



                                                   2
         Case 1:18-cv-00681-RJL Document 153 Filed 02/11/20 Page 3 of 7



News made each of these arguments specifically to respond to points made by Plaintiff in his

brief in opposition. Cf. Crummey, 794 F. Supp. 2d at 63 (denying leave to file a surreply where

“the arguments raised by the [movant] in its reply are in response to ‘the facts and relevant law

raised by [the non-movant] in his opposition’”).

       4.      Indeed, Plaintiff’s proposed surreply merely repeats the same points made in his

opposition, while ignoring Ms. Zimmerman and Fox News’s arguments and authorities that he

claims are “new.” For instance, Plaintiff repeats that Ms. Zimmerman and Fox News bear the

burden of establishing that the newsgathering privileges apply, but ignores the authority cited by

Ms. Zimmerman and Fox News demonstrating that the privileges easily apply here. See, e.g.,

Tripp v. DOD, 284 F. Supp. 2d 50, 58 (D.D.C. 2003) (“[T]he fact that [the reporter] was

employed in a journalistic capacity is sufficient to meet her burden.”); Palandjian v. Pahlavi,

103 F.R.D. 410, 412 (D.D.C. 1984) (protecting “editorial processes”); Giuffre v. Maxwell, 221 F.

Supp. 3d 472, 477-79 (S.D.N.Y. 2016) (same).

       Likewise, Plaintiff repeats the argument that Mr. Butowsky was not Ms. Zimmerman’s

“source” and that Ms. Zimmerman waived the privileges by disclosing information to him. In

reiterating this empty claim, Plaintiff again premises his argument on the misguided proposition

that the broad newsgathering privileges somehow only protect communication with a “source”

cited in a publication. Plaintiff further ignores his own position that Ms. Zimmerman obtained

information from Mr. Butowsky. (Opp. at 6 (citing email where Ms. Zimmerman asked Mr.

Butowsky if he had “any news on this key point”); Opp. at 19-20 (Mr. Butowsky conveyed to

Ms. Zimmerman “information [Butowsky] obtained from Seymour Hersh”).




                                                   3
         Case 1:18-cv-00681-RJL Document 153 Filed 02/11/20 Page 4 of 7



       In short, because Ms. Zimmerman and Fox News’s reply did not “expand the scope of the

issues presented,” the Court should decline to deviate from the standard practice of this Court

and should deny Plaintiff’s motion for leave to file a surreply. See Bigwood, 132 F. Supp. 3d at

154.

                                                     Respectfully submitted,

                                                     /S Joseph M. Terry

                                                     Joseph M. Terry (DDC Bar 473095)
                                                     Stephen J. Fuzesi (DDC Bar 496723)
                                                     Katherine A. Petti (DDC Bar 1026532)

                                                     WILLIAMS & CONNOLLY LLP
                                                     725 Twelfth Street, N.W.
                                                     Washington, D.C. 20005
                                                     Tel: (202) 434-5000
                                                     Fax: (202) 434-5029
                                                     jterry@wc.com
                                                     sfuzesi@wc.com
                                                     kpetti@wc.com

                                                     Attorneys for Non-party Fox News Network,
                                                     LLC

                                                     David H. Stern (pro hac pending)
                                                     Vincent H. Cohen, Jr. (DDC Bar 471489)

                                                     Dechert LLP
                                                     U.S. Bank Tower
                                                     633 West 5th Street, 26th Floor
                                                     Los Angeles, CA 90071

                                                     1900 K Street, NW
                                                     Washington, DC 20006
                                                     Tel: (213) 808-5720
                                                     Fax: (213) 808-5760
                                                     david.stern@dechert.com
                                                     vincent.cohen@dechert.com

DATED: February 11, 2020                             Attorneys for Non-party Malia Zimmerman




                                                4
         Case 1:18-cv-00681-RJL Document 153 Filed 02/11/20 Page 5 of 7




                                CERTIFICATE OF SERVICE


       I hereby certify that on February 11, 2020, I caused to be filed electronically the

foregoing Memorandum in Opposition to Plaintiff’s Motion to File Surreply with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record in this matter who are on the CM/ECF system. I further certify that a copy of the

foregoing document was provided to Defendant America First Media via email to

mattcouch@af-mg.com on February 11, 2020.



                                                     /S Joseph M. Terry

                                                     Joseph M. Terry




                                                 5
       Case 1:18-cv-00681-RJL Document 153 Filed 02/11/20 Page 6 of 7



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


AARON RICH
                            Plaintiff,

      v.                                          Civil Action No. 1:18-cv-00681-RJL

                                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                            Defendants.



                                   [PROPOSED] ORDER

      Having considered Plaintiff Aaron Rich’s Motion for Leave to File Surreply, it is hereby

ORDERED that the motion is DENIED.

      SO ORDERED this ___ day of February 2020.


                                                          _____________________________
                                                          Hon. Richard J. Leon
                                                          United States District Judge




                                              6
          Case 1:18-cv-00681-RJL Document 153 Filed 02/11/20 Page 7 of 7



  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

         In accordance with Local Rule 7(k), listed below are the names and addresses of the

attorneys and parties entitled to be notified of the proposed order’s entry:


Joshua P. Riley
Meryl C. Governski                                    David H. Stern
Boies Schiller Flexner LLP                            Vincent H. Cohen Jr.
1401 New York Ave NW                                  Dechert LLP
Washington DC 20005                                   U.S. Bank Tower
Tel: (202) 237-2727                                   633 West 5th Street, 26th Floor
Fax: (202) 237-6131                                   Los Angeles, CA 90071
jriley@bsfllp.com
mgovernski@bsfllp.com                                 1900 K Street, NW
                                                      Washington, DC 20006
Michael J. Gottlieb                                   Tel: (213) 808-5720
Willkie Farr Gallagher LLP                            Fax: (213) 808-5760
1875 K Street NW                                      david.stern@dechert.com
Washington, DC 20006                                  vincent.cohen@dechert.com
Tel: (202) 303-1442
Fax: (202) 303-2000                                   Attorneys for Non-party Malia Zimmerman
mgottlieb@willkie.com
                                                      Joseph M. Terry
Attorneys for Plaintiff Aaron Rich                    Stephen J. Fuzesi
                                                      Katherine A. Petti
Eden P. Quainton                                      WILLIAMS & CONNOLLY LLP
Quainton Law, PLLC                                    725 Twelfth Street, N.W.
1001 Avenue of the Americas, 11th Floor               Washington, D.C. 20005
New York, NY 10018                                    Tel: (202) 434-5000
Tel: (212) 813-8389                                   Fax: (202) 434-5029
Fax: (212) 813-8390                                   jterry@wc.com
                                                      sfuzesi@wc.om
Attorney for Defendants Edward Butowsky               kpetti@wc.com
and Matthew Couch
                                                      Attorneys for Non-party Fox News Network,
America First Media                                   LLC
2300 West Ash Street
Rogers, AR 72758

Pro Se




                                                  7
